Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

          Acknowledgement is made of the receipt of Preliminary Amendment filed 04 August 2022.

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting                                                 

         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

* Claims 2-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,345,160. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims fully encompass applicant's instantly claimed invention. 
* . Claims 2-15 are provisionally rejected under the  judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 17/ 007002 and over claim 1-15 of copending Application No. 17/007036. Although the conflicting claims are not identical, they are not patentably distinct from each other not patentably distinct from each other because the claimed invention is fully encompassed by the claims of the copending Applications. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Allowable Subject Matter

            Claims 2-15 would be allowable if provided a Terminal Disclaimer. These claims would be allowable because the prior art references of record fail to teach or suggest a liquid cartridge comprising a base of a liquid storage chamber that has an outer surface provided with a plurality of engaging pawls; and a cover positioned on top of the base in an up-down direction crossing the front-rear direction, the cover comprising a top wall; a peripheral wall extending downward from a periphery of the top wall, the peripheral wall being formed with a plurality of engaging holes each receiving a corresponding one of the plurality of engaging pawls, the plurality of engaging holes being open in a left-right direction perpendicular to the front-rear direction and the up-down direction, the plurality of engaging holes comprising a first engaging hole and a second engaging hole spaced away from each other in the front-rear direction; a first protrusion protruding upward from the top wall; and a second protrusion protruding upward from the top wall and positioned forward of the first protrusion in the front-rear direction, the second protrusion having a dimension in the front-rear direction that is greater than dimensions thereof in the up-down direction and in the left-right direction, and the second protrusion having a front end facing forward in the front-rear direction, wherein the first engaging hole is positioned foremost in the front-rear direction among the plurality of engaging holes, and the first engaging hole has a foremost edge in the front-rear direction, and wherein the front end of the second protrusion is positioned further forward than the foremost edge of the first engaging hole in the front-rear direction in the combination as claimed.
        
CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the 
organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
           For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853